The defendant, a resident of the State of Pennsylvania, appeals from an order of the Chemung County Court denying his motion to vacate and set aside a judgment. The action was brought to recover damages arising out of the negligence of the defendant. The complaint contained no allegation as to the residence of the defendant. He appeared generally through an attorney residing and practicing in the State of New York, and answered the complaint without questioning the jurisdiction of the court. He failed to appear at the time of the trial although due notice was given. General jurisdiction of the person of the defendant is conferred upon a County Court by appearing and answering generally in an action where the court had jurisdiction of the subject-matter. (Meyers v. American Locomotive Co., 201 N. Y. 163; Lindemann v. Wolf, 234 App. Div. 291; Yager v. Yager, 214 id. 671; Dulso v. Dulso, 170 id. 67.) Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.